DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims mix statutory classes of invention where an apparent product claim includes active method steps, thus making unclear which statutory class of invention the claim is covering.  The claim's preamble sets forth an apparatus, but is clearly drawn to a method similar to the one claim in claims 1-5.  
Clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasicek et al (US Patent 9,157,482).

As to Claim 1, Vasicek et al disclose a method of manufacturing a steering shaft assembly, comprising:
inserting an inner shaft (14) having an inner shaft external surface at least partially into an outer shaft having an outer shaft (12) internal surface provided with a plurality of fine teeth along a longitudinal axis (Fig 3);
placing the inner shaft and the outer shaft into a tool having a staking tool provided with a staking feature (Figs 4-6);
aligning a stake (28) with a base of a tooth of the plurality of fine teeth of the outer shaft;
pressing the stake axially into an outer shaft first end to a predetermined depth using the staking feature (Col 3, Lines 10-62).

As to Claim 6, Vasicek et al disclose a steering shaft assembly including an outer shaft (12) having an outer shaft (14) internal surface provided with a plurality of fine teeth and an inner shaft configured to be inserted into the outer shaft (Fig 3), the steering shaft assembly being assembled by a method comprising the steps of:

aligning a stake with an outer shaft first end proximate a base of a tooth of the plurality of fine teeth (Col 3, Lines 10-62);
pressing a stake axially into the outer shaft first end to a predetermined depth using the staking feature (Fig 2).

As to Claim 7, Vasicek et al disclose the steering shaft assembly of claim 6, wherein a width of the stake is equal to a width of the tooth of the plurality of fine teeth and a space defined between adjacent teeth of the plurality of fine teeth (Col 3, Lines 10-44).

As to Claim 9, Vasicek et al disclose the steering shaft assembly of claim 6, the method further comprising the step of:
monitoring a plurality of physical parameters related to the pressing of the stake (Col 3, Line 10 - Col 4, Line 4).

As to Claim 10, Vasicek et al disclose the steering shaft assembly of claim 9, wherein the plurality of physical parameters related to pressing the stake include at least one of a displacement of the stake relative to an outer shaft first end, a press load, engagement of the bottoming feature with the outer shaft first end, and a press load rate of change (Col 3, Line 10 - Col 4, Line 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vasicek et al.

As to Claims 2-4 and 11-12, Vasicek et al disclose the method significantly as claimed, but do not explicitly disclose the steps of monitoring a press load applied to or a total displacement of the stake, wherein in response to a press load rate of change greater than a threshold rate of change, ceasing pressing the stake axially, and, wherein in response to the press load being at least a threshold press load and the total displacement being less than predetermined depth, outputting a warning for display.  One of ordinary skill in the art would recognize, based on the disclosure of Vasicek et al (specifically Col 3, Line 10 - Col 4, Line 4) which discusses predetermining/ adjusting the shape, angle, depth and pattern of the stakes to achieve a desired result, that there would be monitoring of the applied load (by man or machine) and a warning if/ when the parameters have reached a limit.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vasicek et al to include the monitoring and warning steps as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and that including such monitoring and warning steps to the known method would yield expected and predictable results.




As to Claim 8, Vasicek et al disclose the steering shaft assembly significantly as claimed, but do not disclose, wherein each tooth of the plurality of fine teeth has a height of less than 1 mm.  However, although silent on the dimension, Vasicek et al do not disclose any structural or functional significance as to the height of the tooth, but the tooth inherently has a height relative to the size of the assembly.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art to modify the assembly of Vasicek et al to have each tooth of the plurality of fine teeth has a height of less than 1 mm as the reference does not disclose any structural or functional significance as to the height of the teeth as this is merely a change in size producing expected and predictable results.  



Conclusion
The prior art made of record and not relied upon, such as US Patent Application Publications 2016/0207559, 2019/0145456, and 2011/0034256 drawn to similar splined shaft assemblies, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/7/2021